News Release FOR IMMEDIATE RELEASE Media Contact: Julie Pekarek Chief Marketing Officer 414.977.4254 jpekarek@merge.com Merge Healthcare Accepts Shares Validly Tendered in Tender Offer for Shares of AMICAS, Inc. MILWAUKEE & BOSTON(BUSINESS WIRE)Merge Healthcare Incorporated (NASDAQ:MRGE) (“Merge Healthcare”) and AMICAS, Inc. (NASDAQ:AMCS) (“AMICAS”) today announced the expiration of the tender offer (the “Offer”) for all of the outstanding shares of AMICAS’ common stock by Project Ready Corp., a wholly-owned subsidiary of Merge Healthcare (“Merger Sub”). The Offer expired at 5:00 p.m., New York City, New York time, on Friday, April 23, At the time of expiration, Merge Healthcare was notified by StockTrans, Inc., the depositary for the Offer, that AMICAS’ stockholders had validly tendered and not withdrawn a total of 33,995,414 Shares, which represents approximately 91.63% of the outstanding Shares. Merger Sub has accepted, for payment, all shares that were validly tendered in accordance with the terms of the Offer. Merge expects to complete the transaction on or around April 28, 2010. Merger Sub intends to acquire all of the remaining outstanding AMICAS stock as soon as practicable by means of a short-form merger and without the need for an AMICAS shareholder meeting. Upon completion of the merger, the remaining outstanding shares of AMICAS common stock will be converted into the right to receive the offer price of $6.05 in cash, without interest (other than those shares of AMICAS common stock for which appraisal rights are properly exercised). Upon completion of the merger, AMICAS will be a wholly-owned subsidiary of Merge Healthcare and will no longer be traded on the NASDAQ Global Market. More information can be found in the Offer to Purchase and Schedule TO filed on March 19, 2010 with the Securities and Exchange Commission (the “SEC”), as amended.
